DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 9/04/2020. Claims 1-7 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/0189129, filed on 10/16/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“coordinator” in claim 1
“robot management apparatus” and “data supplier” in claim 3 and 7
 [0045] of PGPUB of submitted specification describe server as robot management apparatus. Coordinator and data supplier are part of server, see fig 21 of PGPUB of submitted specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “a destination building that is a position of a destination individual” is unclear. It is not clear how a destination building can be a position of a 
Also recites “the destination building as a destination” is not clear and there is lack of antecedent basis. Also it is not clear if “a destination” is referring the destination building or destination individual recited before on the claim or not.
Dependent claim(s) 2-6 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 7, which recites “a destination building that is a position of a destination individual” is unclear. It is not clear how a destination building can be a position of a destination individual. Submitted specification does not describe more than the recited claim language, see [0009] and [0021] of PGPUB of submitted specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0300676 (“Peterson”), and in view of US 2020/0249698 (“Lu”), and further in view of US 2021/0046650 (“Deyle”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Peterson discloses an item delivery robot configured to travel autonomously to deliver an item (see [0018], where “The method preferably functions to deliver goods (e.g., cargo) to one or more users.”; see also [0022], where “the method 100 can enable the delivery robot to address navigational hazards”; see also [0037], where “(e.g., the robot navigates autonomously), which autonomously controls the drive module of the robot.”), comprising: 
a map data memory that is capable of storing map data (see [0036], where “Portions of the method 100 can, in variations, be implemented using and/or performed by a database.”; Database corresponds to map data module. see also [0041], where “(e.g., the location of which is determined based on combining the user's address, received from a remote database, with the GPS coordinates of the robot using onboard mapping system)”; see also [0038], where “Block S100 can include collecting telemetry data (e.g., position data, velocity data, mapping data, localization data, etc.) to aid in navigation.”; Fig 1, shows a method 100 for navigating a delivery robot. S100 collect mapping data for navigating the robot to a destination. Robot include processor, see [0030]. See also [0066], where “The instructions are preferably executed by computer-executable components preferably integrated with the system. The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.”;); 
a road route obtainer configured to obtain a road route that is a route based on the map data with (see fig 1, block S100, where robot is navigated to a location by collecting mapping data and navigating the robot to a  includes providing an indication of the path of the robot during navigation (e.g. , projecting light onto the ground indicating the current trajectory and/or planned path of the robot; activating a subset of light emitters, encircling the robot, that are proximal or along the planned path, thereby indicating the current trajectory and/or planned path; etc.).”; see also [0041], where “S100 includes traversing along a side ( e.g., right-hand side) of a sidewalk, and assuming a stationary position in front of a user's residence (e.g., the location of which is determined based on combining the user's address, received from a remote database, with the GPS coordinates of the robot using onboard mapping system) with the compartment door arranged toward the center of the sidewalk ( e.g., directed toward a vehicular roadway parallel to the sidewalk).”; system is showing planned path and destination (user’s residence). Robot include processor, see [0030]. Processor corresponds to route obtainer.); 
Peterson does not disclose the following limitations:
a map data… containing positions and shapes of one or more roads and one or more buildings, and one or more positions of one or more entrances of the one or more buildings;
obtain a road route… with an entrance of the destination building;
an internal structure memory that is capable of storing internal structure data concerning a destination building that is a position of a destination individual determined based on the map data; 
a coordinator configured to determine a corresponding entrance that is an entrance in the internal structure data, which corresponds to the entrance in the map data that is determined to be the destination in the road route; and 
an intra-building route obtainer configured to obtain an intra-building route that is a route based on the internal structure data, which extends from the corresponding entrance to a location that is the position of the destination individual determined based on the internal structure data.
However Lu discloses a delivery robot, wherein a map data… containing positions and shapes of one or more roads and one or more buildings, and one or more positions of one or more entrances of the one or more buildings (See fig 1, where an example of providing navigation assistance to a delivery robot is shown. 100 shows positions and shapes of road 110, pathways 150, building 120, entryway 119 are shown. see also fig 5);
obtain a road route… with an entrance of the destination building (See fig 7, navigation assistance system 705, identifying destination 740, path planning 745. See also [0034], where “At block 320, the route map 400 (or digital representation) having the semantic labeling may be used by the computer system 107 in the autonomous vehicle 105 to identify a path for the delivery robot 115 to travel to the entryway of the residence 120.”; see also fig 2. Computer system 107 corresponds to route obtainer.); and
a coordinator configured to determine a corresponding entrance that is an entrance in the destination (See [0041], where “At block 635, the delivery robot 115 uses the destination information and the current location of the delivery . 
Because both Peterson and Lu are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson to incorporate the teachings of Lu by including the above feature, a map data… containing positions and shapes of one or more roads and one or more buildings, and one or more positions of one or more entrances of the one or more buildings; obtain a road route… with an entrance of the destination building; a coordinator configured to determine a corresponding entrance that is an entrance in the destination, which corresponds to the entrance in the map data that is determined to be the destination in the road route, for delivering items to correct destination without any confusion.
Peterson in view of Lu does not disclose the following limitations:
an internal structure memory that is capable of storing internal structure data concerning a destination building that is a position of a destination individual determined based on the map data; 
determine a corresponding entrance… in the internal structure data; and 
an intra-building route obtainer configured to obtain an intra-building route that is a route based on the internal structure data, which extends from the corresponding entrance to a location that is the position of the destination individual determined based on the internal structure data.
However Deyle discloses a delivery robot, wherein an internal structure memory that is capable of storing internal structure data concerning a destination building that is a position of a destination individual determined based on the map data (See fig 19, where an example map of a building floor is shown. see also [0259], where “In some embodiments, the semantic map 1900 of FIG. 19 is stored as a data construct accessible to and usable by a robot 100,”;  see also [0260], where “The semantic map 1900 further identifies various rooms, such as the conference room 1906, the office 1908, the entryway 1912, the sitting area 1914, the kitchen 1916, the restrooms 1920 and 1921, the secure area 1928, the lab 1930, and storage rooms 1932 and 1934. In addition, the semantic map identifies objects within these rooms, such as the conference table 1907, the desk 1909, the chairs 1910, the ottomans 1915, the couch 1917, the fridge 1918, the sink 1919, and the shelves 1929. The semantic map further identifies infrastructure, such as the cubicle arrays 1922 and 1924.”; see also [0263]); 
determine a corresponding entrance… in the internal structure data (see fig 26, where target floor from current floor is identified then navigate the robot to an elevator. Then navigate out of the elevator onto a target floor. Out of the elevator onto a target floor corresponds to determining corresponding entrance. see also [0210] and [0330]); and 
an intra-building route obtainer configured to obtain an intra-building route that is a route based on the internal structure data, which extends from the corresponding entrance to a location that is the position of the destination individual determined based on the internal structure data (see fig 15, where 1500 is the local map. see [0095], where “The  can delivery objects, packages, paperwork, and the like to an individual, for instance by querying a semantic map,”; see also [0320], where “the robot's task is to deliver a package from the current floor to the target floor,”; see also [0393], where “The mobile robot can manage packages delivered to a building… the mobile robot delivers the packages within the building.”).
Because Peterson, Lu and Deyle are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu to incorporate the teachings of Deyle by including the above feature, an internal structure memory that is capable of storing internal structure data concerning a destination building that is a position of a destination individual determined based on the map data; determine a corresponding entrance… in the internal structure data; and an intra-building route obtainer configured to obtain an intra-building route that is a route based on the internal structure data, which extends from the corresponding entrance to a location that is the position of the destination individual determined based on the internal structure data, for delivering items inside a commercial/residential building with many rooms/compartment without any delay.
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Peterson further discloses a robot management apparatus configured to manage data held by an item delivery robot that travels autonomously to deliver an item (see [0019], where “a delivery process can include receiving goods, transporting goods, providing goods, or any other suitable action relating to the physical transfer of goods from one location to another ( e.g., from a grocery store to the home of a user). In variations, a user can include a recipient of goods (e.g., the person receiving a delivery), the provider of goods (e.g., a store clerk providing goods to the robot for delivery), a bystander or pedestrian (e.g., an individual interacting with the robot as it traverses a sidewalk), a teleoperator of the robot (e.g., a fleet manager remotely operating the robot), any combination of the aforementioned (e.g., a user can provide goods to the robot at a store location, and the same user can receive those goods from the robot at a residential location at a later time), or any other suitable entity that can interact with the robot.”; see [0023], where “variants of the method 100 can enable remote management of a group (e.g., fleet) of delivery robots. For example, while performing delivery processes, the robot can update a remote server with the robot's status (e.g., logging that a delivery has been completed), receive additional instructions (e.g., determine the next delivery and destination location), and dynamically execute the additional instructions (e.g., navigate to a new location utilizing a GPS and autonomous locomotion techniques). ”), comprising: 
a data supplier configured to supply, to the item delivery robot, map data (see [0032], where “For example, the communication module can be used to enable a teleoperator to pilot ( e.g., teleoperate, navigate) the robot from a first location to a second location. In another example, the communication module can be used to upload and download data from a database. In another example, the communication module can be used to stream data between the robot and a remote computing system in substantially real-time (e.g., with the lowest latency enabled by the wireless network).”; see also [0036], where “Portions of the method 100 can, in variations, be implemented using and/or performed by a database. The database functions to store information relating robot contents (e.g., goods, cargo) with users for whom the contents are designated (e.g., by whom they are owned, for whom they are purchased, etc.). In variations, a portion or the entirety of the database can be stored at a remote server (e.g., an internet-connected cloud-based database), at the robot (e.g., in an onboard computation and storage module), and/or at a user device (e.g., a mobile device of the user, a desktop or laptop computer of the user, etc.).”; see also [0041], where “In a specific implementation, S100 includes traversing along a side ( e.g., right-hand side) of a sidewalk, and assuming a stationary position in front of a user's residence (e.g., the location of which is determined based on combining the user's address, received from a remote database,”; see also [0042]). 
Peterson in view of Lu does not disclose the following limitations:
map data containing positions and shapes of one or more roads and one or more buildings, and one or more positions of one or more entrances of the one or more buildings, and internal structure data concerning a destination building; and
a coordinator configured to determine a corresponding entrance that is an entrance in the internal structure data, which corresponds to an entrance of the destination building in the map data that is determined to be the destination based on the map data.
However Lu further discloses a delivery robot, wherein map data containing positions and shapes of one or more roads and one or more buildings, and one or more positions of one or more entrances of the one or more buildings (See fig 1, where an example of providing navigation assistance to a delivery robot is shown. 100 shows positions and shapes of road 110, pathways 150, building 120, entryway 119 are shown. see also fig 5), 
a coordinator configured to determine a corresponding entrance that is an entrance in the destination (See [0041], where “At block 635, the delivery robot 115 uses the destination information and the current location of the delivery robot 115 to identify a path for the delivery robot 115 to travel from its current location to the entryway of the residence 120.”; see also fig 2, where 117 corresponds to coordinator. See also [0024], where “A transponder of the navigation assistance system 116 may be used by the computer system 117 to receive navigation assistance from the autonomous vehicle 105 as described in this disclosure.”; see also [0030]). 
map data containing positions and shapes of one or more roads and one or more buildings, and one or more positions of one or more entrances of the one or more buildings; and a coordinator configured to determine a corresponding entrance that is an entrance in the destination, which corresponds to an entrance of the destination building in the map data that is determined to be the destination based on the map data, for delivering items to correct destination without any confusion.
Peterson in view of Lu does not disclose the following limitations:
internal structure data concerning a destination building; and 
 an entrance in the internal structure data. 
However Deyle further discloses a delivery robot, wherein internal structure data concerning a destination building ((See fig 19, where an example map of a building floor is shown. see also [0259], where “In some embodiments, the semantic map 1900 of FIG. 19 is stored as a data construct accessible to and usable by a robot 100,”;  see also [0260], where “The semantic map 1900 further identifies various rooms, such as the conference room 1906, the office 1908, the entryway 1912, the sitting area 1914, the kitchen 1916, the restrooms 1920 and 1921, the secure area 1928, the lab 1930, and storage rooms 1932 and 1934. In addition, the semantic map identifies objects within these rooms, such as the conference table 1907, the desk 1909, the chairs 1910, the ottomans 1915, the couch 1917, the fridge 1918, the sink 1919, ; and 
 an entrance in the internal structure data (see fig 26, where target floor from current floor is identified then navigate the robot to an elevator. Then navigate out of the elevator onto a target floor. Out of the elevator onto a target floor corresponds to determining corresponding entrance. see also [0210] and [0330]). 
Because Peterson, Lu and Deyle are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu to incorporate the teachings of Deyle by including the above feature, internal structure data concerning a destination building; and an entrance in the internal structure data, for delivering items inside a commercial/residential building with many rooms/compartment without any delay.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0300676 (“Peterson”), in view of US 2020/0249698 (“Lu”), and in view of US 2021/0046650 (“Deyle”), as applied to claim 1 above, and further in view of US 2019/0248016 (“Deyle’016”). 
Regarding claim 2, Peterson does not disclose the following limitations: 
wherein the coordinator determines, as the corresponding entrance, the entrance in the internal structure data having a name that matches a name of the entrance in the map data that is determined to be the destination in the road route.
wherein the coordinator determines, as the corresponding entrance (See [0041], where “At block 635, the delivery robot 115 uses the destination information and the current location of the delivery robot 115 to identify a path for the delivery robot 115 to travel from its current location to the entryway of the residence 120.”; see also fig 2, where 117 corresponds to coordinator. See also [0024], where “A transponder of the navigation assistance system 116 may be used by the computer system 117 to receive navigation assistance from the autonomous vehicle 105 as described in this disclosure.”; see also [0030]). 
Because both Peterson and Lu are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson to incorporate the teachings of Lu by including the above feature, wherein the coordinator determines, as the corresponding entrance, for delivering items to correct destination without any confusion.
Peterson in view of Lu and Deyle does not disclose the following limitation: 
the entrance in the internal structure data having a name that matches a name of the entrance in the map data that is determined to be the destination in the road route.
However Deyle’016 discloses a delivery robot, wherein the coordinator determines, as the corresponding entrance, the entrance in the internal structure data having a name that matches a name of the entrance in the map data that is determined to be the destination in the road route (see [0182], where “As shown in FIG. 10A, the robot 900 approaches the door 1010. As the robot 900 approaches the door 1010, the robot 900 may access a semantic map and identify a type of the door 1010.”; see also [0181], where “Based on the one robot is identifying the door on the route to the destination based on the semantic map.).
Because Peterson, Lu, Deyle and Deyle’016 are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu and Deyle to incorporate the teachings of Deyle’016 by including the above feature, the entrance in the internal structure data having a name that matches a name of the entrance in the map data that is determined to be the destination in the road route, for delivering items inside a commercial/residential building with many rooms/compartment without any confusion.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0300676 (“Peterson”), in view of US 2020/0249698 (“Lu”), and in view of US 2021/0046650 (“Deyle”), as applied to claim 1 above, and further in view of US 2019/0306757 (“Husain”). 
Regarding claim 3, Peterson further discloses an item delivery system comprising:
 the item delivery robot according to claim 1 (Refer at least to claim 1 for reasoning and rationale.); and 
a robot management apparatus configured to manage data held by the item delivery robot (see [0019], where “a delivery process can include receiving goods, transporting goods, providing goods, or any other suitable action relating to the physical transfer of goods from one  For example, while performing delivery processes, the robot can update a remote server with the robot's status (e.g., logging that a delivery has been completed), receive additional instructions (e.g., determine the next delivery and destination location), and dynamically execute the additional instructions (e.g., navigate to a new location utilizing a GPS and autonomous locomotion techniques). ”), wherein
 the robot management apparatus comprises a data supplier configured to supply the (see [0032], where “For example, the communication module can be used to enable a teleoperator to pilot ( e.g., teleoperate, navigate) the robot from a first location to a second location. In another example, the communication module can be used to upload and download data from a database. In another example, the communication module can be used to stream data between the robot and a remote computing system in substantially real-time (e.g., with the lowest latency enabled by the wireless network).”; see also [0036], where “Portions of the method 100 can, in variations, be implemented using and/or performed by a  includes traversing along a side ( e.g., right-hand side) of a sidewalk, and assuming a stationary position in front of a user's residence (e.g., the location of which is determined based on combining the user's address, received from a remote database,”; see also [0042]). 
Peterson in view of Lu does not disclose the following limitations:
supply the internal structure data to the item delivery robot; and
at least one of the robot management apparatus and the item delivery robot comprises a data eraser configured to delete the internal structure data from the internal structure memory when the item delivery robot exits from the destination building.
However Deyle further discloses a delivery robot, wherein supply the internal structure data to the item delivery robot (see [0259], where “In some embodiments, the semantic map 1900 of FIG. 19 is stored as a data construct accessible to and usable by a robot 100,”; see also [0047], where “The infrastructure system 220 (or infrastructure systems) can include one or more components of a building or environment in which the robots 100 are located. In some embodiments, the infrastructure systems are communicatively coupled to the network 200 or are otherwise capable of communication with the robots.”; see [0099], where “the robot can .
Because Peterson, Lu and Deyle are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu to incorporate the teachings of Deyle by including the above feature, supply the internal structure data to the item delivery robot, for delivering items inside a commercial/residential building with many rooms/compartment without any delay.
Peterson in view of Lu and Deyle does not disclose the following limitations:
at least one of the robot management apparatus and the item delivery robot comprises a data eraser configured to delete the internal structure data from the internal structure memory when the item delivery robot exits from the destination building.
However Husain discloses a delivery management system, wherein at least one of the robot management apparatus and the item delivery robot comprises a data eraser configured to delete the internal structure data from the internal structure memory when the item delivery robot exits from the destination building (see [0060], where “In some examples, the data payload may be encrypted based on key(s) associated with a sender and/or recipient of the data, and may be erased from the UAV's memory upon successful delivery.”).
Because Peterson, Lu, Deyle and Husain are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it at least one of the robot management apparatus and the item delivery robot comprises a data eraser configured to delete the internal structure data from the internal structure memory when the item delivery robot exits from the destination building, for protecting customers primacy by removing the associated data after the delivery completion.
Regarding claim 4, Peterson in view of Lu does not disclose the following limitations:
the data supplier supplies, to the item delivery robot, operation information concerning one or more elevators installed in the destination building when the item delivery robot enters the destination building, and
 the intra-building route obtainer of the item delivery robot generates the intra-building route on the basis of the operation information.
However Deyle further discloses an item delivery system, wherein 
the data supplier supplies, to the item delivery robot, operation information concerning one or more elevators installed in the destination building when the item delivery robot enters the destination building (see [0069], where “The elevators 414 can include one or more elevator within a building. The elevators can be connected to one or more components of the environment of FIG. 2, for instance the central system 210, or can be disconnected from the components of the environment. Instructions can be provided to the elevators, for instance by a user of the central system, a security personnel 250, or a robot 100”; see also [0314], where “The mobile robot can also use semantic maps that include features of the elevators and statuses of the elevator to select an elevator. For example, the semantic maps can include functions of the elevator (e.g., freight elevator vs. passenger elevator), maintenance schedules, operation hours, and whether the elevator is out of service corresponds to operation information of elevator), and
 the intra-building route obtainer of the item delivery robot generates the intra-building route on the basis of the operation information (see [0096], where “Navigation instructions can include an end location and can determine a route from a current location of the robot to the end location, for instance by detecting obstacles and/or paths from the current location to the end location, by selecting a path based on the detected obstacles and paths, and by moving the robot along the selected path until the robot arrives at the end location. In some embodiments, the navigation instructions can include a path, an ordered set of locations, an objective (e.g., "patrol the 4th floor"), or a map, and the navigation system can move the robot based on the navigation instructions.”; see also [0314], where “In some embodiments, there are multiple elevator banks around the building, and the mobile robot determines which elevator to take to the target floor. The mobile robot can use a map describing a layout of the current floor to identify the elevator bank that is closest to a current location of the mobile robot or closest to a destination on the target floor… After selecting the elevator, the mobile robot identifies the location of the selected elevator bank within the current floor and generates a motion plan to move from the current location to the location of the selected elevator bank. ”; elevator is selected based on the operation information of elevator (e.g. whether the elevator is out of service or not). A motion path is generated after selecting the elevator in order to reach the destination. So an intra-building route is generated based on the operation information of elevators.).
Because Peterson, Lu and Deyle are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu to incorporate the teachings of Deyle by including the above feature, operation information concerning one or more elevators installed in the destination building when the item delivery robot enters the destination building, and the intra-building route obtainer of the item delivery robot generates the intra-building route on the basis of the operation information, for delivering items inside a commercial/residential building with many rooms/compartment without any delay.
Regarding claim 5, Peterson in view of Lu does not disclose the following limitation: 
wherein the data supplier supplies the internal structure data to the item delivery robot, including position information concerning a no-entry area in the destination building. 
However Deyle further discloses an item delivery system, wherein the data supplier supplies the internal structure data to the item delivery robot, including position information concerning a no-entry area in the destination building (see [0126], where “In some embodiments, if a path is blocked for a robot patrolling along a predetermined route, the robot can use a previously generated map to identify an alternative route to bypass the blocked path and to continue on the patrol route (for instance, a shortest alternative route). The robot can update a map to include a location of an obstructed path, to include a location of identified blocked path is interpreted as no-entry area.).
Because Peterson, Lu and Deyle are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu to incorporate the teachings of Deyle by including the above feature, including position information concerning a no-entry area in the destination building, for delivering items inside a commercial/residential building with many rooms/compartment without any delay.
Regarding claim 6, Peterson in view of Lu does not disclose the following limitations:
the data supplier supplies the internal structure data to the item delivery robot, including position information concerning a drop-off and pickup area provided in the destination building, and 
when generating the intra-building route, the intra-building route obtainer of the item delivery robot sets, as the destination, the drop-off and pickup area instead of the location of the destination individual when the location of the destination individual is included in the no-entry area.
However Deyle further discloses an item delivery system, wherein the data supplier supplies the internal structure data to the item delivery robot, including position information concerning a drop-off and pickup area provided in the destination building (see [0393], where mail room is interpreted as drop-off and pickup area. See also [0341]), and 
when generating the intra-building route, the intra-building route obtainer of the item delivery robot sets, as the destination, the drop-off and pickup area instead of the location of the destination individual when the location of the destination individual is included in the no-entry area (see [0393], where “The mobile robot can sort delivered packages into appropriate mail boxes, contact recipients of packages for pick up, process package pick up (e.g., update mail system to indicate that the package was picked up), and organize a mail cart. In some embodiments, the mobile robot delivers the packages within the building. The mobile robot can scan the packages for identifying information such as name of recipient, office number, apartment number, and name of business. Using the identifying information, the mobile robot determines a target location for each of the packages, and navigates to the target location for each of the packages. Once arriving at the target location, depending on instructions associated with the packages, the mobile robot can leave packages at the door, knock on the door and receive a signature, and verify an identity of a recipient using a RFID badge, facial recognition, and/or voice recognition.”).
Because Peterson, Lu and Deyle are in the same field of endeavor of delivery vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Peterson in view of Lu to incorporate the teachings of Deyle by including the above feature, including position information concerning a drop-off and pickup area provided in the destination building, and when generating the intra-building route, the intra-building route obtainer of the item delivery robot sets, as the destination, the drop-off and pickup area instead of the location of the destination individual when the location of the destination individual is included in the no-entry area, for delivering items inside a commercial/residential building with many rooms/compartment without any delay.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 10,857,679 (“Cousins”) discloses a method for robot autonomously interacting with elevator while traversing a route to a target location.
US 2015/0369612 (“Nishimura”) discloses a route guidance method using building information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664   

/HARRY Y OH/Primary Examiner, Art Unit 3664